Citation Nr: 1520200	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2000, for the award of a 60 percent disability rating for service-connected chronic lumbosacral strain, for accrued benefit purposes.

2.  Entitlement to an effective date earlier than January 27, 2000, for the award of a total disability rating based on individual unemployability (TDIU), for accrued benefit purposes.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The appellant is the widow of the Veteran who had active service from January 1945 to May 1946, and from September 1950 to March 1952.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that denied, for accrued benefit purposes, an effective date earlier than January 27, 2000, for the award of a 60 percent disability rating for service-connected chronic lumbosacral strain, and for the award of a TDIU.  The appellant timely appealed.

The issue of entitlement to death pension benefits has been raised by the record in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In July 1996, VA increased the disability rating for the Veteran's chronic lumbosacral strain to 40 percent, effective on April 5, 1994; the Veteran expressed satisfaction with the assigned rating.

2.  On January 27, 2000, VA received the Veteran's next claim for an increased disability rating for his chronic lumbosacral strain.

3.  On May 14, 2001, the Veteran filed a formal claim for TDIU benefits.

4.  For the period from November 11, 1999, the Veteran's chronic lumbosacral strain was reflective of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy and little intermittent relief, for accrued benefit purposes. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 11, 1999, but no earlier, for the assignment of a 60 percent disability evaluation for chronic lumbosacral strain, for accrued benefit purposes, are met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2014).

2.  The criteria for an effective date of November 11, 1999, but no earlier, for the assignment of a TDIU, for accrued benefit purposes, are met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  Through a June 2008 letter, the RO notified the appellant of elements of an accrued benefits claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, the Veteran's medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the June 2008 letter, VA's Appeals Management Center (AMC) specifically notified the appellant of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the appellant's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records and outpatient treatment records, and a certificate of death.  As such, the appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims on appeal.

II.  Criteria for Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2014). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In the case at hand, the Veteran died in December 2001.  A review of the record reflects that service connection was already in effect for chronic lumbosacral strain, rated 40 percent disabling, at the time of the Veteran's death.  The Veteran was last examined by the VA for rating purposes in September 2001.  Claims for an increased disability rating for the service-connected chronic lumbosacral strain and for a TDIU were pending at the time of the Veteran's death.  A decision promulgated by the Board in January 2009 granted, for accrued benefits purposes, a 60 percent disability rating for the service-connected chronic lumbosacral strain; and granted, for accrued benefits purposes, a TDIU.  The appellant has continued her appeal for an earlier effective date for the assigned 60 percent disability rating and for assignment of the TDIU, for accrued benefits purposes.

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the appellant, as surviving spouse of the Veteran, filed her claim for accrued benefits in January 2002-i.e., within the month following the Veteran's demise.  She thus meets the one-year regulatory requirement for filing an accrued benefits claim. 

III.  Factual Background

In a July 1961 rating decision, the RO granted service connection for chronic lumbosacral strain, rated as 10 percent disabling effective April 1961.

Records reflect that the Veteran qualified for a total and permanent disability annuity in 1987.

Effective March 1989, the RO assigned a 20 percent disability rating for the service-connected chronic lumbosacral strain.

In April 1994, the Veteran filed a claim for a disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain.

In a February 1995 rating decision, the RO denied the Veteran's claim for an increased disability rating.  Records show that the Veteran initiated an appeal; subsequently, a Decision Review Officer increased the disability rating to 40 percent for the service-connected chronic lumbosacral strain, effective April 1994.  The Veteran expressed satisfaction with the 40 percent rating, which resolved the appeal in July 1996.

Records reflect that the Veteran presented to the Emergency Room on November 11, 1999, with complaints of left low back and left leg pain, with recurrent falls for the past several weeks, with increasing pain, which became unbearable.

On January 27, 2000, the Veteran filed a claim for a disability rating in excess of 40 percent for the service-connected chronic lumbosacral strain, contending that his disability had worsened.  

On May 14, 2001, the Veteran filed a formal claim for TDIU benefits.

In a November 2001 rating decision, the RO denied the Veteran's claim for an increased disability rating; and denied TDIU benefits.  

A death certificate reveals that the Veteran died in December 2001; the appellant filed a claim for accrued benefits in January 2002.

A decision promulgated by the Board in January 2009 grants a 60 percent disability rating, for accrued benefit purposes, for the service-connected chronic lumbosacral strain; and grants, for accrued benefit purposes, a TDIU.

In a February 2009 rating decision, the RO assigns an effective date of May 14, 2001, for the award of the 60 percent disability rating and for the award of a TDIU, for accrued benefit purposes.  Subsequently, in January 2015, the RO assigned an earlier effective date of January 27, 2000, for each of the awards.  This appeal followed.

IV.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the appellant can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2014); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The appellant contends that the assigned 60 percent disability rating and the assignment of a TDIU should be awarded earlier than January 27, 2000, as the evidence shows that the Veteran qualified for total and permanent disability in 1987.

In this case, the Board finds that the Veteran expressed satisfaction with a 40 percent disability rating for his chronic lumbosacral strain, which resolved an earlier appeal in July 1996.  Significantly, the Decision Review Officer's July 1996 decision, which increased the disability rating for the Veteran's chronic lumbosacral strain to 40 percent, effective on April 5, 1994, became final.  

The evidence shows that, after passage of a few years, the Veteran submitted the next claim for re-evaluation of the service-connected chronic lumbosacral strain, which was received by VA on January 27, 2000.  Significantly, the RO assigned an effective date for the award of appellant's accrued benefits based on the January 27, 2000 date of receipt of the Veteran's claim for an increase.  The Board notes that the date of claim, for accrued benefit purposes, pertinent to the appeal for an earlier effective date for the assigned 60 percent disability rating and for assignment of a TDIU is, in essence, the date VA received the Veteran's claim for an increase-i.e., January 27, 2000-unless it can be shown that an increase in disability occurred within one year, and only within one year of such date of claim.

Specifically, with regard to the assignment of a TDIU, the Board notes that, even though a summary of earnings from Social Security reveal that the Veteran's last reported income was in 1987; and that the Railroad Retirement Board also found that the Veteran qualified for a total and permanent disability annuity in 1987, such evidence-for accrued benefit purposes-does not warrant an earlier effective date because the evidence of increased disability occurred more than one year prior to the January 27, 2000 date of claim.

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 60 percent disability rating for his chronic lumbosacral strain, for accrued benefit purposes.  See 38 C.F.R. § 3.400(o)(1).

The RO evaluated the Veteran's disability under former Diagnostic Code 5293, pertaining to intervertebral disc syndrome, as a maximum 60 percent disabling.  

Pursuant to former Diagnostic Code 5293, a noncompensable evaluation is warranted for intervertebral disc syndrome which is cured by surgery.  A 10 percent rating requires mild intervertebral disc syndrome.  A 20 percent evaluation is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293.

The report of a July 2000 VA examination, on which the 60 percent disability rating was based, reflects that the Veteran could not stand because of pain in the lower back; and that the pain radiated down the Veteran's left leg, and that the left leg collapsed on him.  He had no strength in his back at all, and had become very unbalanced. 

Under provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

As noted above, within the year prior to the Veteran's January 27, 2000 claim for an increase, he did present to the Emergency Room on November 11, 1999, with complaints of left low back and left leg pain, with recurrent falls for the past several weeks.  At that time the Veteran apparently reported having increasing pain, which became unbearable.  

Accordingly, given the Veteran's actual symptoms as reported above, and resolving all doubt in favor of the appellant, the Board must conclude that the evidence of record warrants an earlier effective date of November 11, 1999, for the assignment of a 60 percent disability rating for chronic lumbosacral strain and for assignment of a TDIU, for accrued benefit purposes.

	(CONTINUED ON NEXT PAGE)














ORDER

An effective date of November 11, 1999, for the assignment of a 60 percent disability rating for chronic lumbosacral strain is granted, for accrued benefit purposes.

An effective date of November 11, 1999, for the assignment of a TDIU is granted, for accrued benefit purposes.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


